DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This action is responsive to the Preliminary Amendment filed on 09/06/2019.  Claims 1-22 are pending, and have been examined on the merits.  

Drawings
3.	FIGS. 1A-1C should each be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
4.	Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 11, 12, & 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
7.	Claim 5 recites the limitation “the fluid conduits are configured to enhance convective heat transfer” in lines 1-2.  The term “enhance” is a relative term which renders the claim indefinite. The term “enhance” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required.   
8.	Claim 11 recites the limitation “a length of at least one of the fluid conduits is substantially less than a length of the heat exchange pad” in lines 2-3.  The term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required.   
9.	Claim 12 recites the limitation “a length of the at least one extended surface structure is substantially greater than a length of the heat exchange pad” in lines 2-3.  The term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required.   
10.	Claim 21 recites the limitation “the fluid comprises nanoparticles configured to enhance heat transfer” in lines 2-3.  The term “enhance” is a relative term which renders the claim indefinite. The term “enhance” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required.   

Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.	Claims 1-8, 10-12, 15, 16, & 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2007/0068651 to Gammons et al. (“Gammons”).  
13.	Regarding claim 1, Gammons discloses a heat exchange pad [¶’s [0027]-[0028]] for use on a patient, comprising: 
a surface [outer surface of heat exchange device (10) - ¶’s [0027]-[0028]; FIG. 1] defining an internal volume [interior of device including, e.g., volume between two non-porous layers or sheets (314, 316) - ¶’s [0029], [0030], [0032]; FIG. 1] and having a flexible patient contacting portion [see ¶[0027] & ¶[0028] (“heat exchange device 10 is a generally planar, flexible pad that conforms to the shape of the object to be temperature controlled”)]; 
an inlet [inlet (102) - ¶[0029]; FIGS. 1-2] fluidly connected to the internal volume [via inlet manifold (122) - ¶[0032]; FIG. 1] for delivery of fluid into the internal volume [¶’s [0029], [0032]; FIG. 2]; 

at least one extended surface structure [heat exchange portion (104) comprising porous layer (302) - ¶’s [0030]-[0032]; FIGS. 2, 3B] positioned within the internal volume [see ¶[0030] (“heat exchange portion 104, in the illustrated embodiment, is constructed of a porous layer, or sheet, 302 sandwiched between two non-porous layers, or sheets, 314, 316. The porous layer 302 has an upper and lower surface in which the outer and inner non-porous layers 314, 316 are adjacent”)] to disrupt laminar flow of fluid from the inlet to the outlet [see ¶[0032] (“The porous layer 302 has a foam structure in which the cells of the foam are interconnected. The connections between the cells allow for tortuous flow of fluid 108 through the porous layer 302”)].14.	Regarding claim 2, Gammons further discloses wherein the heat exchange pad [(10)] is configured to mimic a vascular structure of glabrous skin tissue [note:  Applicant’s published Specification (U.S. 2020/0383825) at ¶[0077] provides examples of structural properties of the vascular network found in glabrous skin tissue that can be incorporated into Applicant’s heat exchange pad, including, e.g., structural elements designed to “disrupt laminar flow patterns.”  Gammons clearly discloses that porous layer (302) includes a structure that disrupts laminar flow - see, e.g., ¶[0032] (“The porous layer 302 has a foam structure in which the cells of the foam are interconnected. The connections between the cells allow for tortuous flow of fluid 108 through the porous layer 302. In various embodiments, the porous layer 302 includes… a plurality of internal fluid channels extending between a matrix of interconnecting cell units”); therefore, as broadly as currently claimed, it is the Examiner’s position that the heat exchange device (10) of Gammons “mimics” a vascular structure of glabrous skin tissue].   15.	Regarding claim 3, Gammons further discloses wherein the at least one extended surface structure is configured with a shape irregularity [Gammons discloses that the claim 4, Gammons further discloses wherein the at least one extended surface structure comprises a plurality of fluid conduits [see ¶[0032] (“the porous layer 302 includes an open cell flexible polyurethane foam material with a density less than 2.0 lb/cu. ft., with less than 120 pores per inch, an elongation greater than 300%, either reticulate or non-reticulate structure, either standard or hydrophilic composition, and having a plurality of internal fluid channels extending between a matrix of interconnecting cell units”)].17.	Regarding claim 5, Gammons further discloses wherein the fluid conduits are configured to enhance convective heat transfer [see claim 27 (“said porous sheet has a thickness whereby said thickness increases when said fluid enters said porous sheet, thereby improving thermal contact and increasing heat transfer between said porous sheet and an object adjacent to said porous sheet”); see also ¶[0010] (“an improved thermal treatment device is provided for efficient heat transfer to/from a human, an animal, or an inanimate device. The thermal treatment device reduces resistance to heat transfer by providing a thin, readily pliable and conformable, and thermally active contacting surface for disposition against the object of interest”)]. 18.	Regarding claim 6, Gammons further discloses wherein at least one of the fluid conduits has a tortuous flow path [see ¶[0032] (“The porous layer 302 has a foam structure in which the cells of the foam are interconnected. The connections between the cells allow for tortuous flow of fluid 108 through the porous layer 302”)]. 19.	Regarding claim 7, Gammons further discloses wherein at least one of the fluid conduits has a varying inner diameter [Gammons discloses that the interconnected cells of the foam structure of the porous layer (302) expand (see ¶[0032]), which results in a varying of the diameter of the internal fluid channels as the cells expand]. 20.	Regarding claim 8, Gammons further discloses a delivery header [inlet manifold (122) - claim 10, Gammons further discloses wherein a ratio of a length to an inner diameter of at least one of the fluid conduits approximates a ratio of a length to an inner diameter of arteriovenous anastomoses (AVAs) in glabrous skin tissue [Note: Applicant’s published Specification (U.S. 2020/0383825) at ¶[0077] provides examples of structural properties of the vascular network found in glabrous skin tissue that can be incorporated into Applicant’s heat exchange pad, including, e.g., structural elements designed to “disrupt laminar flow patterns.”  Applicant further describes how the design of the pad mimics the ratio of AVA surface area to the volume of glabrous skin in which the AVA are embedded (see¶[0080]).  Because Gammons clearly discloses that porous layer (302) includes a structure that disrupts laminar flow - see, e.g., ¶[0032] it is the Examiner’s position that the heat exchange device (10) of Gammons “mimics” a vascular structure of glabrous skin tissue, and would therefore have similar traits or characteristics including a ratio of a length to an inner diameter of at least one of the fluid conduits [that] approximates (as broadly as claimed) a ratio of a length to an inner diameter of arteriovenous anastomoses (AVAs) in glabrous skin tissue.
22.	Regarding claim 11, Gammons further discloses wherein a length of at least one of the fluid conduits is substantially less than a length of the heat exchange pad [a fluid channel in Gammons can comprise, as broadly as claimed, a space between two adjacent cells which is substantially less than an overall length of the heat exchange device (10) (¶[0032]; FIGS. 1-2).  Still further, a fluid channel in Gammons can comprise an entire distance extending width-wise from inlet manifold (122) to outlet manifold (132) across the device which is also substantially less than an overall length of the heat exchange device (10) - as clearly seen in FIGS. 1-2].
claim 12, Gammons further discloses wherein a length of the at least one extended surface structure is substantially greater than a length of the heat exchange pad [a fluid channel in Gammons can comprise, as broadly as claimed, a channel extending in an indirect path from inlet manifold (122) to outlet manifold (132) (i.e., between and around numerous interconnected cells in a meandering fashion) which would therefore have a length substantially greater than a length of the heat exchange pad]. 
24.	Regarding claim 15, Gammons further discloses wherein the surface, the inlet [(102)], the outlet [(106)], and the at least one extended surface structure [heat exchange portion (104) comprising porous layer (302)] comprise a unitary structure [FIGS. 1-2].25.	Regarding claim 16, Gammons further discloses wherein the unitary structure is a contiguous three-dimensional structure [FIGS. 1-2].26.	Regarding claim 18, Gammons further discloses wherein the flexible patient contacting portion of the surface is configured to elastically conform to the patient's anatomy [¶[0028]].27.	Regarding claim 19, Gammons further discloses a pulsating flow source fluidly connected to the inlet [¶’s [0050], [0052]]. 28.	Regarding claim 20, Gammons further discloses a deformable member arranged within the internal volume [expanding foam cells - ¶[0032]], wherein the deformable member is configured to generate pulsatile flow [expanding foam cells force flow between and around the cells]. 

29.	Claims 1 & 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2006/0191675 to Fletcher et al. (“Fletcher”) [made of record in Applicant’s 09/06/2019 IDS]. 
30.	Regarding claim 1, Fletcher discloses a heat exchange pad [e.g., ¶’s [0002], [0035]; FIGS. 1A-1C] for use on a patient, comprising: 
Volume 20 is defined on a front side by plate 12 and on a rear side by a rear wall 24. Side walls 25 extend between plate 12 and rear wall 24”)] and having a flexible patient contacting portion [see ¶[0099] (“Plate 12, rear wall 24 and side walls 25 are all flexible so that the outer surface 16 of heat exchanger 10 can conform to the local contours of a portion of a subject's body to be cooled or heated”)]; 
an inlet [inlet port (22) - ¶[0106]; FIG. 1A, 1C] fluidly connected to the internal volume [(20)] for delivery of fluid [fluid (65) - ¶[0111]] into the internal volume [¶[0099]]; 
an outlet [outlet port (23) - ¶[0106]; FIG. 1A, 1C] fluidly connected to the internal volume [(20)] for removal of fluid [(65)] from the internal volume [¶[0099]]; and 
at least one extended surface structure [any of inside ends (26) of thermally conductive members (14) that project into volume (20) - ¶’s [0100], [0111]] positioned within the internal volume [(20)] to disrupt laminar flow of fluid from the inlet [(22)] to the outlet [(23)] [see ¶’s [0100], [0111]].   
31.	Regarding claim 4, Fletcher further discloses wherein the at least one extended surface structure comprises a plurality of fluid conduits [a plurality of thermally-conductive members (14) may be arranged in a wide range of patterns, including, e.g., arranged in a number of rows and columns to form a rectangular array, which could be a square array (see ¶[0111]; FIG. 1B); when arranged in such a manner, the passages that extend between these members (FIG. 1B) comprise “conduits” as broadly as claimed].  





Claim Rejections - 35 USC § 103
32.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

33.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
34.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gammons.
35.	Regarding claim 13, Gammons discloses all of the limitations of claim 4 for the reasons set forth in detail (above) in the Office Action.  
It is the Examiner’s position that Gammons further discloses wherein a ratio of an internal convection area to an external convention area is greater than 3:1.  Note: Applicant’s published Specification (U.S. 2020/0383825) at ¶[0077] provides examples of structural properties of the vascular network found in glabrous skin tissue that can be incorporated into Applicant’s heat exchange pad, including, e.g., structural elements designed to “disrupt laminar flow patterns.”  Applicant further describes how the design of the pad mimics the ratio of AVA e.g., ¶[0032] it is the Examiner’s position that the heat exchange device (10) of Gammons “mimics” a vascular structure of glabrous skin tissue, and would therefore have similar traits or characteristics including having a ratio of an internal convection area to an external convention area [of] greater than 3:1.	Nonetheless, because such a disclosure is not explicit in Gammons, and in the interest of compact prosecution, it also would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gammons such that the pad have a ratio of an internal convection area to an external convention area [of] greater than 3:1, since Applicant has not disclosed that the specific ratio is critical [i.e., the Specification discloses that such a ratio is exemplary, and that the ratio can a have a value that is more or less than 3:1 - see published Specification at ¶[0080]]. 

36.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gammons in view of U.S. Patent Application Publication No. 2009/0312823 to Patience et al. ("Patience").
37.	Regarding claim 17, Gammons discloses all of the limitations of claim 15 for the reasons set forth in detail (above) in the Office Action.  
Gammons does not disclose:
wherein the unitary structure is configured to withstand greater than 2.0 atmospheres of internal pressure.
Patience, in a similar field of endeavor, teaches a personal, portable heating and cooling system for an individual that includes a thin, flexible pad with an internal chamber for holding a heat transfer fluid (that flows between the pad and a control unit) [Abstract].  Patience further e.g., ¶[0051]].  20 psi equals 1.36 atmospheres (via conversion).  
While 1.36 atmospheres is not “greater than 2.0 atmospheres of internal pressure” as claimed, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gammons such that the unitary structure is configured to withstand greater than 2.0 atmospheres of internal pressure, since the Federal Circuit has held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  In the instant case, the ranges are close enough that one skilled in the art would have expected them to have the same properties. 

38.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gammons in view of U.S. Patent Application Publication No. 2016/0376486 to Atieh et al. ("Atieh").
39.	Regarding claim 21, Gammons discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	While Gammons discloses a fluid flowing through the internal volume [see, e.g., ¶’s [0029], [0032]; FIG. 2], Gammons does not disclose:
wherein the fluid comprises nanoparticles configured to enhance heat transfer.	However, the use of nanofluids to enhance heat exchange was well known in the art before the effective filing date of the claimed invention.
	As one example, Atieh, in a similar field of endeavor, relates to a nanofluid comprising an aqueous or non-aqueous base fluid and a solid nanocomposite particle [¶[0012]].  
	Atieh teaches numerous benefits associated with the use of nanofluids in heat exchange applications [see ¶[0065] (“[a] Nanofluid is a fluid containing nanometer-sized particles, called nanoparticles, which are typically between 1-100 nm in size. These fluids are engineered colloidal suspensions of nanoparticles in a base fluid. The nanoparticles used in nanofluids are typically made of metals, oxides, carbides, or carbon nanotubes. Common base fluids include, but are not limited to, water, ethylene glycol, and oil. Nanofluids have novel properties that make them useful in many heat transfer applications, including microelectronics, fuel cells, pharmaceutical processes, engine cooling/vehicle thermal management, domestic refrigerators, chillers, and other heat exchangers. Nanofluids exhibit enhanced thermal conductivity and the convective heat transfer coefficient compared to the base fluid without the nanoparticles”)].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gammons such that the fluid comprises nanoparticles configured to enhance heat transfer, as taught by Atieh, since such a modification would provide the fluid of Gammons with enhanced thermal conductivity (as explicitly taught by Atieh).  

40.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Gammons in view of U.S. Patent No. 6,371,976 to Vrzalik et al. ("Vrzalik").
41.	Regarding claim 22, Gammons discloses a heat exchange pad as claimed in claim 1 [see the rejection of claim 1 under § 102 set forth above, which is incorporated herein]. 
	Gammons does not however, disclose:
A system, comprising: 
a plurality of heat exchange pads as claimed in claim 1, wherein the heat exchange pads are fluidly connected through the inlets and outlets thereof.
However, the use of multiple pads joined together was well known in the art before the effective filing date of the claimed invention.
e.g., provide a full length patient cooling pad [col. 6, ll. 35-40; and col. 7, ll. 28-32 (“To further facilitate the connection of a plurality of pads in series with each other, the fittings of such pads are preferably male and female on each pad so as to require sequential assembly of the pads”); & FIG. 3].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gammons to provide a system comprising a plurality of heat exchange pads fluidly connected to one another through the inlets and outlets thereof so as to enable scaling of the size of the system as needed depending on, e.g., the size (area) of the portion of the body to be heated/cooled and the number of pads required for heating/cooling the desired body portion.    

42.	Claims 8, 9, & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher in view of Gammons.
43.	Regarding claim 8, Fletcher discloses all of the limitations of claim 4 for the reasons set forth in detail (above) in the Office Action.  
	Fletcher does not explicitly disclose:
a delivery header fluidly connected to the inlet and a collector header fluidly connected to the outlet, wherein the fluid conduits are arranged to guide fluid between the delivery and collector headers.	Gammons, in a similar field of endeavor, teaches a heat exchange pad [¶’s [0027]-[0028]] for use on a patient, comprising: a surface [outer surface of heat exchange device (10) - ¶’s [0027]-[0028]; FIG. 1] defining an internal volume [interior of device including, e.g., volume between two non-porous layers or sheets (314, 316) - ¶’s [0029], [0030], [0032]; FIG. 1] and heat exchange device 10 is a generally planar, flexible pad that conforms to the shape of the object to be temperature controlled”)]; an inlet [inlet (102) - ¶[0029]; FIGS. 1-2] fluidly connected to the internal volume [via inlet manifold (122) - ¶[0032]; FIG. 1] for delivery of fluid into the internal volume [¶’s [0029], [0032]; FIG. 2]; an outlet [outlet (106) - ¶[0029]; FIGS. 1-2] fluidly connected to the internal volume [via outlet manifold (132) - ¶[0032]; FIG. 1] for removal of fluid from the internal volume [¶’s [0029], [0032]; FIG. 2]; at least one extended surface structure [heat exchange portion (104) comprising porous layer (302) - ¶’s [0030]-[0032]; FIGS. 2, 3B] positioned within the internal volume [see ¶[0030] (“heat exchange portion 104, in the illustrated embodiment, is constructed of a porous layer, or sheet, 302 sandwiched between two non-porous layers, or sheets, 314, 316. The porous layer 302 has an upper and lower surface in which the outer and inner non-porous layers 314, 316 are adjacent”)] to disrupt laminar flow of fluid from the inlet to the outlet [see ¶[0032] (“The porous layer 302 has a foam structure in which the cells of the foam are interconnected. The connections between the cells allow for tortuous flow of fluid 108 through the porous layer 302”)]; and wherein the at least one extended surface structure comprises a plurality of fluid conduits [see ¶[0032] (“the porous layer 302 includes an open cell flexible polyurethane foam material with a density less than 2.0 lb/cu. ft., with less than 120 pores per inch, an elongation greater than 300%, either reticulate or non-reticulate structure, either standard or hydrophilic composition, and having a plurality of internal fluid channels extending between a matrix of interconnecting cell units”)].	Gammons further teaches a delivery header [inlet manifold (122) - ¶[0032]; FIG. 1] fluidly connected to the inlet [inlet (102)] and a collector header [outlet manifold (132) - ¶[0032]; FIG. 1] fluidly connected to the outlet [outlet (106)], wherein the fluid conduits are arranged to guide fluid between the delivery and collector headers [¶’s [0029], [0032]; FIG. 1].
claim 9, the combination of Fletcher and Gammons teaches all of the limitations of claim 8 for the reasons set forth in detail (above) in the Office Action.  
	Fletcher (as modified to include the delivery and collector headers) further teaches wherein the fluid conduits form parallel flow pathways between the delivery and collector headers [Fletcher teaches that the plurality of thermally-conductive members (14) may be arranged in a wide range of patterns, including, e.g., arranged in a number of rows and columns to form a rectangular array, which could be a square array (see ¶[0111]; FIG. 1B); when arranged in such a manner, the passages that extend between these members (FIG. 1B) comprise “conduits” as broadly as claimed, and are parallel to one another - in the “left to right” direction in FIG. 1B].  
45.	Regarding claim 14, the combination of Fletcher and Gammons teaches all of the limitations of claim 8 for the reasons set forth in detail (above) in the Office Action.  
The combination of Fletcher and Gammons, however, does not teach:
wherein the fluid conduits coil outward from a central region.
However, in view of Fletcher’s teaching that the plurality of thermally-conductive members (14) may be arranged in a wide range of patterns (see ¶[0111]), it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Fletcher and Gammons such that thermally-conductive members (14) that define the fluid conduits be arranged in a circular pattern -or a pattern in which they coil outward from a central region- since Applicant has not i.e., the Specification discloses that such a pattern is optional - see published Specification at ¶[0010]]. 

Conclusion
46.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794



                                                                                                                                                                                                        


/KAITLYN E SMITH/Primary Examiner, Art Unit 3794